DETAILED ACTION
Claims 22-38 and 41-43 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application, filed 7/06/2018 and having 1 RCE-type filing therein, is a national stage entry of PCT/CN2017/102969, with an International Filing Date of 9/22/2017 and claims foreign priority to 201610849142.4, filed 9/24/2016.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-24, 33, and 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipates by Jiang et al. WO 2014/094664 A1 published 6/26/2014 with English Translation provided by and referenced from US 2015/0336950 A1, with evidence from The Rat Genome Database (RGD) https://rgd.mcw.edu/wg/ss2/ to show the weight of the rats used by Jiang.
Claim 22 is directed towards a pharmaceutical composition for the treatment of chronic kidney disease in a human, comprising Compound I, 2-chloro-4-[(3S,3aR)-3-cyclopentyl-7-(4- hydroxylpiperidine-1-carbonyl)-3, 3a, 4, 5-tetrahydro-2H-pyrazolo[3,4-f]quinolin-2-yl]benzonitrile, and one or more pharmaceutically acceptable carriers, wherein the pharmaceutical composition is an oral dosage form at a daily dose of 0. 1 to 1.0 mg.
The preamble states, “for the treatment of chronic kidney disease in a human,” this is the intended use of the formulation.
Jiang teaches (from US 2015/0336950 A1):
“[0173] The solid dispersion of Crystal Form I of the present invention (Crystal Form I of the present invention:PVPK30=1:8(w/w)): the solid dispersion of Crystal Form I of the present invention was formulated with a suitable amount of sterile water for injection into suspensions having concentrations of 0.03, 0.10, 0.30, and 1.00 mg/mL. The suspension was prepared before use every day.
[0175] Experiment animals: male Dahl/ss rats of SPF (specific pathogen free)-grade, 8-9 weeks, purchased via Vital River Laboratories from HARLAN LABORATORIES, INC. After one week normal quarantine, rats in good sign and condition were used in the experiment.
[0179] Treatment groups with Crystal Form I of the present invention, four groups:
[0180] The treatment group with 0.3 mg/kg/day (n=11),
[0181] The treatment group with 1 mg/kg/day (n=11),
[0182] The treatment group with 3 mg/kg/day (n=11),
[0183] The treatment group with 10 mg/kg/day (n=11).”
	From the RGD one would know that male Dahl/ss rats weigh around 217g.
Therefore, the teaching by Jiang teaches a solid dispersion of Crystal Form I with PVPK30=1:8(w/w) and sterile water, this would therefore be pulled into a syringe for oral gavage. The dose in the syringe would be 0.065mg, 0.217mg, 0.651mg, and 2.17mg per day. Jiang teaches the dose was given BID, as such the single dose would be 0.033mg, 0.109mg, 0.326mg, and 1.09mg.
Claims 22-24, 33, and 41-43 are anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-25, 33, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. WO 2014/094664 A1 published 6/26/2014 with English Translation provided by and referenced from US 2015/0336950 A1, and Gavardinas et al. US 2009/0163472 A1 published 6/25/2009.
Claim 25 requires the pharmaceutical composition according to claim 22, wherein administration of the composition to a human results in a bioavailability of Compound I of 50% or more. Claim 26-27 require a D90 below 10 µm.
Applicant explains in the Specification,
“[00106] When manufactured by conventional means, Compound I has a D90 of 72.2 µm. Its bioavailability is only 13.2% when orally given to rats. The bioavailability reaches 54.6% when D90 is lowered to 21.7 µm. When Compound I is formulated as a solid dispersion or a solution, it is distributed as separate molecules, and its bioavailability will be 76.9% and 81.6%, respectively, when orally given to rats.”
Jiang teaches Compound I and its use in mineralocorticoid receptor antagonist therapy in humans. 
	Jiang teaches the compound, and a formulation for rats. “[0173] The solid dispersion of Crystal Form I of the present invention (Crystal Form I of the present invention:PVPK30 = 1:8 (w/w)): the solid dispersion of Crystal Form I of the present invention was formulated with a suitable amount of sterile water for injection into suspensions having concentrations of 0.03, 0.10, 0.30, and 1.00 mg/mL. The suspension was prepared before use every day.”
	Jiang never discusses the oral bioavailability or the particle size of the active ingredient. Jiang does note that the compound is effective at the doses given in the animal model. Jiang also is clearly discussing a drug to be used in human disease. Therefore, Jiang teaches that the compound has the desired pharmacodynamic effect at the exposure level provided by the suspension doses given.
Gavardinas teaches in the context of mineralocorticoid receptor antagonist therapy, how particle size is a result effective variable, and in the preferred embodiment a particle size below 10 µm is preferred.
Gavardinas, “[0024] One of skill in the art will appreciate that particle size can affect the in vivo dissolution of a pharmaceutical agent which, in turn, can affect absorption of the agent. "Particle size" as used herein, refers to the diameter of a particle of a pharmaceutical agent as determined by conventional techniques such as laser light scattering, laser diffraction, Mie scattering, sedimentation field flow fractionation, photon correlation spectroscopy, and the like. Where pharmaceutical agents have poor solubility, small or reduced particle sizes may help dissolution and, thus, increase absorption of the agent. Amidon et al., Pharm. Research, 12; 413-420 (1995). Methods for reducing or controlling particle size are conventional and include milling, wet grinding, micronization, and the like. Another method for controlling particle size involves preparing the pharmaceutical agent in a nanosuspension. A particular embodiment of the present invention comprises a compound of Formula (I), or a pharmaceutical composition comprising a compound of Formula (I), wherein said compound has a d90 particle size (i.e. the size of which 90% of the particles are smaller than or equal to) of less than about 50 µm. A more particular embodiment comprises a compound of Formula I having a d90 particle size of less than about 10 µm.”
The claims drawn to bioavailability and particle size are obvious because a PHOSITA would be motivated by efficiency. In order to save money and get the most efficacy out of the least amount of active ingredient, one would apply conventional methods of particle size reduction as noted by Gavardinas to increase the bioavailability, thereby decreasing the particle size, to arrive at the instant invention. Claims 25-27 are prima facie obvious at the time of filing.

Claim Rejections - 35 USC § 103
Claims 22-24, 33, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. WO 2014/094664 A1 published 6/26/2014 with English Translation provided by and referenced from US 2015/0336950 A1, and Huang et al. US 20130289029 published 10/31/2013, and Lobenberg et al. “Modern bioavailability, bioequivalence and biopharmaceutics classification system. New scientific approaches to international regulatory standards,” European Journal of Pharmaceutics and Biopharmaceutics 50 (2000) 3-12.
	Claims 28-30 require a surfactant selected from the group consisting of benzalkonium chloride, sodium lauryl sulfonate, and sodium dodecyl sulfate.
Claims 31-32 requires the weight ratio of Compound I to the surfactant is between 1:1 to 1:20.
Jiang teaches Compound I and its use in mineralocorticoid receptor antagonist therapy in humans. 
	Jiang teaches the compound, and a formulation for rats. “[0173] The solid dispersion of Crystal Form I of the present invention (Crystal Form I of the present invention:PVPK30 = 1:8 (w/w)): the solid dispersion of Crystal Form I of the present invention was formulated with a suitable amount of sterile water for injection into suspensions having concentrations of 0.03, 0.10, 0.30, and 1.00 mg/mL. The suspension was prepared before use every day.”
	Jiang never discusses using a surfactant like benzalkonium chloride, sodium lauryl sulfonate, and sodium dodecyl sulfate as an alternative surfactant to PVPK30.
Huang teaches [0089] [s]ome examples of materials which can serve as pharmaceutically acceptable carriers are sugars such as lactose, glucose and sucrose; starches such as corn starch and potato starch; cellulose and its derivatives such as sodium carboxylmethyl cellulose, ethyl cellulose and cellulose acetate; powdered tragacanth; malt; gelatin; talc; cocoa butter and suppository waxes; oils such as peanut oil, cottonseed oil, safflower oil, sesame oil, olive oil, corn oil and soybean oil; glycols; such a propylene glycol; esters such as ethyl oleate and ethyl laurate; agar; buffering agents such as magnesium hydroxide and aluminum hydroxide; alginic acid; pyrogen-free water; isotonic saline; Ringer's solution; ethyl alcohol; and phosphate buffer solutions; as well as other non-toxic compatible lubricants such as sodium lauryl sulfate and magnesium stearate, as well as coloring agents, releasing agents, coating agents, sweetening, flavoring and perfuming agents, preservatives and antioxidants can also be present in the composition, according to the judgment of one skilled in the art of formulations.
Lobenberg teaches the way in which surfactants can be screened for improved solubility of the active ingredient. The overall conclusions from the different experimental works are that pharmaceutical surfactants can be used to mimic in vivo solubilization of poorly soluble drugs in micelle and emulsion systems.  
The claims drawn to surfactants are obvious because a PHOSITA would be motivated by efficiency. In order to save money and get the most efficacy out of the least amount of active ingredient, one would apply conventional methods of surfactant screening as noted by Lobenberg to increase the bioavailability, thereby selecting a surfactant that gets the best exposure and limited toxicity, to arrive at the instant invention. Claims 28-32 are prima facie obvious at the time of filing.

Claim Rejections - 35 USC § 103
Claims 22-24, 33-38, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. WO 2014/094664 A1 published 6/26/2014 with English Translation provided by and referenced from US 2015/0336950 A1, Clinical Trial NCT02228733 published August 29, 2014; and Huang et al. (2014) “The application of allometric scaling principles to predict pharmacokinetic parameters across species,” Expert Opinion on Drug Metabolism & Toxicology, 10:9, 1241-1253.
Claims 34-38 require and AUC range from 188 ng*h/mL to 885 ng*h/mL.
Jiang teaches Compound I and its use in mineralocorticoid receptor antagonist therapy in humans. 
	Jiang teaches the compound, and a formulation for rats. “[0173] The solid dispersion of Crystal Form I of the present invention (Crystal Form I of the present invention:PVPK30 = 1:8 (w/w)): the solid dispersion of Crystal Form I of the present invention was formulated with a suitable amount of sterile water for injection into suspensions having concentrations of 0.03, 0.10, 0.30, and 1.00 mg/mL. The suspension was prepared before use every day.”
Jiang teaches the compound is effective at the doses given in the animal model. This is prior to any optimization of the formulation. A PHOSITA understanding the PK/PD relationship would be able to determine the exposure of the compound in the rat study, and from the data make a prediction on what dose one would use in humans, simply by comparing the known EC50 of the 2 species, the protein binding (free drug available), and the PK in each animal.
Clinical Trial NCT02228733 shows that prior to filing, the drug KBP-5074 (same compound) was administered to humans and the pharmacokinetic (PK) data was obtained. This included the determination of the AUC, see Primary Outcome Measure.
Huang shows the application of allometric scaling principles to predict pharmacokinetic parameters across species. 
From the known efficacy in rats having both PK and PD (Jiang), and the known PK in humans (Clinical Trial), one would be able to use the principles of allometric scaling (Huang) to arrive at the desired AUC to achieve efficacy. Therefore claims 34-38 are prima facie obvious at the time of filing. While the exact numbers are not found in the prior art, one simple has to take the known drug, ready for improvement, and apply the principles of allometric scaling to arrive at the current invention. 

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/            Examiner, Art Unit 1629          

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629